        Case 1-19-41104-nhl                Doc 4     Filed 02/26/19       Entered 02/26/19 13:24:51




UNITED STATES BANKRUPTCY COURT FOR THE

_ii::"_*          3'::11::_? : )        :y :.?*
ln re: Sharon P Ingleton

                                                                                 STATEMENT PURSUANT TO
                                                                                 LOCAL RULE 20I7-I
                                          Debtor.



                                                                X
    I, KEVIN B. ZAZZERA,             an attorney admitted to practice in the United States District Court,

    Eastern District of New York sates the following:

         l.     I am the attorney for the above-captioned Debtor and am fully familiar with the

facts herein.

        2.      That prior to the filing of the Petition herein, I rendered the following service to

the above-named Debtor:

                      (a)     November 27,2018, initial interview, analysis, 1.5 hours;
                      (b)     February 6,2019, preparation of Petition and all Schedules in draft, 2.5 hours;
                      (c)     February 8,2019, typing by secretary of all Petitions and Schedules, 2 hours;
                      (d)     February 19,2019 reviewed all Petition Schedules with Petitioner, 1.5 hours;
                      (e)     February 21, 2019, reviewed corrected Schedules with Petitioner and same were
                            executed, 1.5 hours;
                      (f)     Anticipated time in Court.


        3.      I will represent the Debtor at the first meeting of creditors.


        4.      All   services rendered prior to the filing of the Petition herein were rendered by

my office.

        5.      That my usual rate of compensation of a bankruptcy matter of this type is

$375.00 per hour and secretarial time is $75.00 per hour.


Dated: Staten Island. New York
       February 21,2019
